DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenman et al (5,737,922), optionally in view of either Mandai et al (6,463,742) or Soltau et al (2,977,760), and further in view of Commaret et al (2008/0245053).  Schoenman et al teach A combustion system comprising: an annular tube [see col. 3, lines 36-53 teach an annular combustor] disposed between an inner wall 2 and an outer .

    PNG
    media_image1.png
    419
    643
    media_image1.png
    Greyscale

Claims 1, 3, 5-11, 13, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenman et al (5,737,922), optionally in view of either Mandai et al (6,463,742) or Soltau et al (2,977,760), and in view of Commaret et al (2008/0245053), as applied above and further in view of either Halila (5,353,587) or Liebe (6,341,485).  Schoenman et al, as modified above, teach various aspects of the invention and further teach at least one outer cooling passage [37 of Schoenman et al or Schoenman as modified by 517 of Mandai or 32 of Soltau] disposed at the outlet end; and at least one inner cooling passage disposed at the outlet end [37 of Schoenman et al or Schoenman as modified by either another 517 of Mandai or 30 of Soltau]; the at least one air plenum further comprising: an outer air plenum [Schoenman], wherein the at least one outer cooling passage fluidly connects the outer air plenum to an exterior of the annular tube; .
Claims 1, 3, 7-11, 13, 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Leto et al (4,387,559) in view of Liang (2010/0071382) in view of either Mandai et al (6,463,742) or Soltau et al (2,977,760).  Leto et al teach A combustion system [see annotations] comprising: an annular tube 50 disposed between an inner wall 38 [inner] and an outer wall 38 [outer], the annular tube extending from an inlet end to an outlet end, the annular tube including at least one fluid inlet [see annotations] disposed in the annular tube proximate the inlet end, the at least one fluid inlet providing a conduit through which fluid flows into the annular tube; and a fluid inlet plenum 34 coupled 

    PNG
    media_image2.png
    535
    960
    media_image2.png
    Greyscale

As for at least one impingement plate disposed within the at least one air plenum; at least one cooling hole disposed within the at least one impingement plate and wherein the at least one impingement plate comprises: an inner impingement plate disposed .
Claims 1, 3, 6-11, 13, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebe (6,341,485) in view of Sato (6,282,905) and Soltau et al (2,977,760) and further in view of Commaret et al (2008/0245053).  Liebe teaches A combustion system comprising: an annular tube disposed between an inner wall [bottom  3, 6, 12, 13] and an outer wall [top  3, 6, 12, 13, see e.g. Fig. 1], the annular tube extending from an inlet end 4 to an outlet end 5, the annular tube including at least one fluid inlet 4 disposed in the annular tube proximate the inlet end, the at least one fluid inlet providing a conduit through which fluid flows into the annular tube, the annular tube also including at least one outlet 5 disposed in the annular tube proximate the outlet end 5; and one or more cooling features [includes impingement holes 15] the one or more cooling features comprising: at least one air [cooling fluid is disclosed in the prior art as air, see col. 1, lines 23-37; while steam may be the preferred fluid, air is equally recognized for its cooling properties in the Liebe discussion of the prior art.  Sato teach the equivalence of using cooling air or cooling steam as the cooling fluid, col. 1, lines 5-. 
 Claims 1, 3, 7, 8, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley (2018/0274442) in view of Vandervort (2006/0260291).  Holley teaches A combustion system comprising: an annular tube 202 disposed between an inner wall 206 and an outer wall 204, the annular tube 202 extending from an inlet end 210 to an outlet end, the annular tube including at least one fluid inlet disposed in the annular tube proximate the inlet end, the at least one fluid inlet providing a conduit through which fluid flows into the annular tube; and a fluid inlet plenum 224 coupled fluidly upstream of the at least one fluid inlet for delivering a fluid to the annular tube, the fluid inlet plenum transitioning [leadline for 224] from an axial direction [circa 233] to a radial direction 230 as the fluid inlet plenum approaches the at least one fluid inlet; the annular tube also including (a) at least one outlet disposed in the annular tube proximate the outlet end;   further comprising a throat portion [narrowest area of 224, circa fuel injection 226] between the fluid inlet plenum and the annular tube, the throat portion including a smaller flow area than both the fluid inlet plenum 224 and the annular tube 202;  the fluid inlet plenum 224 further comprising: a first sidewall [for 233] that defines a radially outer boundary of the fluid inlet plenum; a second sidewall [for 233] that defines a radially inner boundary of the fluid inlet plenum; and a plenum backwall [leadline for 230] that defines an axially aft boundary of the fluid inlet plenum, wherein each of the first sidewall and the second sidewall are oriented in an axial direction [in 233] and the .
 Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art applied above and further in view of Matsuda et al (6,658,853).  The prior art at least broadly teach at least one mounting spring disposed proximate the outlet end; wherein the at least one mounting spring is disposed at least one of radially inward of the inner wall and radially outward of the outer wall;  wherein the at least one mounting spring allows at least one of radial expansion of the outlet end or axial expansion of the .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art applied above and further in view of Hagen et al (3,765,171) and Wyler (4,192,178).  The prior art teach various aspects of the claimed invention but do not teach at least one tangential probe disposed within at least one of the inner wall or the outer wall, wherein the at least one tangential probe is aligned at least partially tangentially.  Hagen et al teach at least one probe 21 disposed within at least one of the inner wall or the outer wall, wherein the at least one probe 21 is aligned at least partially is used in the .  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art applied above and further in view of Gao et al paper “Numerical Study of Impingement Cooling Under Constant Heat Flux”.   The prior art applied above teach the wherein the at least one cooling hole further comprises multiple axial rows of cooling holes, and wherein each of the multiple axial rows of cooling holes is circumferentially aligned with an adjacent axial row of the multiple axial rows of cooling holes.  For an alternate treatment of this limitation, Gao et al clearly teaches wherein the at least one .  
Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art applied above and further in view of Sato (6,282,905).  The prior art applied above do not necessarily teach wherein the at least one cooling hole further comprises multiple axial rows of cooling holes, and wherein each of the multiple axial rows of cooling holes is circumferentially aligned with an adjacent axial row of the multiple axial rows of cooling holes    nor    wherein the at least one cooling hole further comprises multiple axial rows of cooling holes, and wherein each of the multiple axial rows of cooling holes is circumferentially offset from an adjacent axial row of the multiple axial rows of cooling holes.  Sato teach wherein the at least one cooling hole further comprises multiple axial rows of cooling holes 3 [Fig. 9(b) or 7], and wherein each of the multiple axial rows of cooling holes is circumferentially aligned with an adjacent axial row of the multiple axial rows of cooling holes    and    wherein the at least one cooling hole further comprises multiple axial rows of cooling holes 3, and wherein each of the multiple axial rows of cooling holes is circumferentially offset from an adjacent axial row of the multiple axial rows of cooling holes [Fig. 9(a)].  It would have been obvious to one of .   
Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive.   Applicant’s arguments center around the new limitations added by amendment.  These new limitations are fully addressed above by e.g. the Commaret, Leto and Holley references.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

February 11, 2022